— Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Douglass, J.), dated October 28, 1986, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate his judgment of conviction.
Ordered that the order is affirmed.
We are unpersuaded by the defendant’s contention that an evidentiary hearing was necessary to determine his claim of ineffective assistance of trial counsel. Under the circumstances the defendant has failed to show that facts dehors the record are material and would entitle him to the relief sought in his CPL 440.10 motion (see, People v Angelakos, 70 NY2d 670; People v Satterfield, 66 NY2d 796, 799; cf., People v Ferreras, 70 NY2d 630; People v Jenkins, 68 NY2d 896).
The defendant’s claim that he was unable to comprehend the proceedings and meaningfully participate in his defense due to his having ingested LSD and antipsychotic medication is unsupported by the record. No substantive basis exists to support a reasonable belief that the defendant was in any way incapacitated at the time in question (see, People v Gosso, 130 AD2d 683, lv denied 70 NY2d 712). Furthermore, the court *590made sufficient inquiry at the time of the plea to determine that he entered into it knowingly and voluntarily (see, People v Fridell, 93 AD2d 866). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.